                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )                ORDER
                                              )
ATTICUS, LLC,                                 )
                                              )
      Defendant.                              )


      This matter is before the court on Plaintiff’s unopposed motion to seal

documents submitted in connection with Defendant’s Motion and Memorandum for

Leave to File a Reply in Support of its Third Motion to Compel Discovery. Specifically,

Plaintiff seeks to seal Exhibits 6 and 7 to the Declaration of Robert J. Scheffel,

submitted in support of Defendant’s motion on the ground the filings “contain

sensitive business and technical information concerning Syngenta’s confidential

agreements with third parties and Syngenta’s strategies on generic competition,

pricing, and evaluating potential illegal azoxystrobin products and potential

infringement of and enforcement of its intellectual property.” (Mem. Supp. Mot. Seal

[DE #216] at 1.) Plaintiff has submitted proposed redacted versions of the documents,

indicating the portions it contends should not be available to the public.

      For the reasons set forth in Plaintiff’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Plaintiff’s interests in protecting against competitive and/or financial harm to
Plaintiff were such information made public. In re Knight Publ’g Co., 743 F.2d 231

(4th Cir. 1984). Public notice of Plaintiff’s request to seal and a reasonable

opportunity to object have been provided by the filing of its motion, and no objections

have been filed with the court. Plaintiff has narrowly tailored its request to remove

only information that is sensitive and confidential and not otherwise publicly known.

Plaintiff’s motion is therefore allowed.

                                    CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion to Seal [DE #215] is GRANTED,

and the following documents shall be SEALED:

      1.     Exhibit 6 to Declaration of Robert J. Scheffel in support of Defendant’s

Third Motion to Compel Discovery [DE # 205-6]. A redacted version of this filing is

available to the public on the court’s docket as Exhibit 10 to the Declaration of Jeff

Cecil [DE # 213-12]; and

      2.     Exhibit 7 to Declaration of Robert J. Scheffel in support of Defendant’s

Third Motion to Compel Discovery [DE # 205-7]. A redacted version of this filing is

available to the public on the court’s docket as Exhibit 11 to the Declaration of Jeff

Cecil [DE # 213-13].

      This 26th day of June 2021.


                                           __________________________________________
                                           __
                                            ___________
                                                     _ ___________________
                                                                        ___
                                                                         _
                                           KIMBERLY LY A. SWANK
                                                    LY
                                           United States Magistrate Judge




                                            2
